DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/880,974 filed 05/21/2020 and Amendment filed 07/17/2021.
Claims 1-15 remain pending in the Application. Claims 1-6 are withdrawn from consideration. Claims 7-15 are under examination at this time.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 07/17/2021, with respect to claims 7-15 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Herbert T. Patty  (Registration No. 62,083) on 07/26/2021.
7.	The application has been amended as follows: 
To claims
Cancel claims 1-6

Allowable Subject Matter
8.	Claims 7-15 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The closest Prior art Peng et al. (US Patent Application Publication 20180330194) discloses A machine learning systems, and more specifically, to training an RGB-D classifier for scene classification based on use of only depth and privileged data (paragraph [0002]), wherein CNNs1 212 is pre-trained using a BVLC GoogleNet Model, in which the BVLC GoogleNet Model is trained for an ImageNet classification task (paragraph [0038]), and wherein given a TOI, a source domain Ds’, and a target domain Dt’, one or more embodiments of the present invention are designed to achieve a domain adaptation goal and/or a domain fusion goal. In some embodiments of the present invention, the domain adaption goal includes solving the given TOI for both the source domain Ds’, and a target domain Dt’ when the task-relevant data in Dt’ is unavailable at training time. For example, applying domain adaptation via a method that has access to the following at training time: (a) the task-relevant labeled data in Ds’; (b) the task-irrelevant dual-domain pairs in Ds’, and Dt’, and (c) a reasonably good, off-the-shelf, and t’. In some embodiments of the present invention, the domain fusion goal includes solving the given TOI when the testing data in both Ds’, and Dt’ is available, in which the testing data in either Ds’, and Dt’-- can be noisy (paragraph [0028]), but lacks indicated previously reason for allowance. The Prior art Ghaboussi et al. (US Patent 8,095,344) discloses A method for modeling material behavior includes using empirical three dimensional non-uniform stress and strain data to train a self-organizing computational model such as a neural network (abstract), wherein rather than assigning random initial connection weights, it has been found convenient to initialize the neural network material model by pre-training it on a data set generated from a linear elastic constitutive model; this data set is retained in the training data generated during the incremental finite element simulation of the structural test (col. 9, ll.53-59), but lacks indicated previously reason for allowance.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HR
08/02/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851